Citation Nr: 0326508	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a head 
and facial injury (other than scars of the scalp) with 
secondary headaches, nausea, vomiting, sleeplessness, and 
aching joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, declined to find 
that new and material evidence was submitted to reopen the 
previously denied claim of entitlement to service connection 
for a head and facial injury and separately denied 
entitlement to service connection for headaches, nausea and 
vomiting, sleeplessness, and aching joints.  The veteran 
appealed that decision and in a March 1998 rating decision, 
the RO reopened the claim, denied the benefits sought on the 
merits, and recharacterized the issue on appeal as set forth 
above.

This matter was previously before the Board in March 2002.  
At that time, the Board agreed that new and material evidence 
had been submitted sufficient to reopen the claim, but denied 
the benefits sought on appeal as not shown to be causally 
related to any incident in the veteran's period of active 
service.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a 
March 2003 order, the Court granted a joint motion and 
remanded the issue of entitlement to service connection for 
the residuals of a head and facial injury (other than scars 
of the scalp) with secondary headaches, nausea, vomiting, 
sleeplessness, and aching joints to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] (the 
VCAA).  As such, this matter is properly before the Board for 
appellate consideration.




REMAND

During the course of the veteran's appeal, the VCAA was 
signed into legislation.  The VCAA redefines the obligations 
of VA with respect to its duty to notify a claimant of his 
rights and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The RO has at no time specifically advised the veteran of the 
change in the law and/or his rights and responsibilities 
under the VCAA.  Even though the RO supplied the veteran with 
information regarding evidence to substantiate his claim on 
appeal, he has not been informed of his newly established 
rights and responsibilities, including VA's duty to assist 
the veteran in obtaining evidence to substantiate his claim.  
Providing a copy of updated regulations in a supplemental 
statement of the case is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim on appeal, allowed 
the appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




